Citation Nr: 1822727	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-26 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected diabetes mellitus, type II, evaluated 10 percent disabling prior to November 20, 2012, and 20 percent disabling, thereafter.  

2.  Entitlement to an initial evaluation in excess of 30 percent from May 1, 2013, for service-connected lung cancer residuals, status post partial pneunonectomy, from May 1, 2013, to include whether the reduction from 100 percent to 30 percent, effective from May 1, 2013, was proper.  

3.  Entitlement to service connection for hypertension, to include as due to in-service exposure to an herbicide agent.

4.  Entitlement to service connection for a thyroid disability, to include as due to in-service exposure to an herbicide agent.

5.  Entitlement to service connection for a disability of the pancreas, to include as due to in-service exposure to an herbicide agent.

6.  Entitlement to service connection for a disability of the spleen, to include as due to in-service exposure to an herbicide agent.  

7.  Entitlement to service connection for a urinary disability, to include as due to in-service exposure to an herbicide agent.

8.  Entitlement to service connection for chronic obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1968 to May 1972 with prior service of an unverified nature.  The record reflects that the Veteran served in the Republic of Vietnam and earned a Combat Action Ribbon, among other awards.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011, February 2012, February 2013, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the November 2011 rating decision, the RO among other actions, denied the Veteran's claims to established service connection for hypertension and disabilities of the bladder (urinary), thyroid, pancreas, and spleen, and established service connection for residuals of lung cancer and diabetes mellitus, type II; 100 percent and 10 percent initial evaluations was assigned, respectively, effective from April 26, 2010.  In the February 2012 rating decision, the RO, among other actions, continued to deny the issues seeking to establish service connection for hypertension and a bladder (urinary) disability, and also proposed to reduce the initial evaluation for service-connected residuals of lung cancer from 100 percent to zero percent.  The Veteran expressed timely disagreement with these determinations in the November 2011 and February 2012 rating decisions, and the present appeal ensued.  

In the February 2013 rating decision, the RO reduced the initial evaluation assigned for the Veteran's service-connected residuals of lung cancer from 100 percent to zero percent, effective from May 1, 2013.  The Veteran expressed disagreement with this action, and the present appeal ensued regarding this issue.

In a May 2014 rating decision, the RO increased the initial evaluations for the Veteran's service-connected residuals of lung cancer (zero percent to 30 percent, effective from May 1, 2013) and diabetes mellitus, type II, (10 percent to 20 percent, effective from November 20, 2012).  As neither partial allowance resulted in a full grant of the benefits sought, the issues remain in appellate jurisdiction and have been recharacterized as stated on the title page to reflect the staged ratings created by these actions.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues on appeal.

Increased initial evaluations - Lung cancer and Diabetes mellitus, type II

The record reflects that the Veteran was last provided VA examinations in connection with the issues seeking increased evaluations for diabetes mellitus, type II, and residuals of lung cancer in September 2011 and December 2011, respectively - more than 6 years ago.  Private and VA treatment records associated with the file since the last VA examination reflect that the severity and frequency of the symptoms associated with these service-connected disabilities has worsened since that time.  Specifically, it appears that the Veteran's asthma has increased in severity, he has developed chronic obstructive pulmonary disease (COPD), and his diabetes medication has been increased.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that these issues must be remanded so that VA can fulfill its duty to assist by providing the Veteran contemporaneous VA examinations to determine the current severity and frequency of the symptoms associated with his service-connected residuals of lung cancer and diabetes mellitus, type II.  

Service connection - Spleen, thyroid, bladder (urinary), hypertension, and pancreas

The record reflects post-service diagnoses of hypertension, cysts of the spleen and pancreas, a goiter and benign nodules of the thyroid, and residuals of benign prostatic hypertrophy, including urinary incontinence.  Further, in-service exposure to an herbicide agent, specifically Agent Orange, is conceded in view of the Veteran's service in the Republic of Vietnam, and the Veteran contends that these diagnosed disabilities are proximately due to or the result of this presumed, in-service exposure.  

In denying these issues, the AOJ noted that the above disabilities were not among those presumed to be caused by in-service exposure to herbicide agents.  While this assessment is uncontroverted, the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have consistently held that, in such cases, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

While the Veteran's lay statement nexus between his in-service exposure and the diagnosed disabilities cannot substantiate a claim to establish service connection, such a statement does meet the low threshold to trigger VA's duty to assist the Veteran by providing him an examination to determine nature the etiology of these disabilities.  38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In light of above, the Board concludes that these issues must be remanded so that the AOJ can provide him appropriate VA examinations and obtain adequate opinions concerning whether his diagnosed disabilities are proximately due to or the result of any instance of his service, to include his presumed in-service exposure to Agent Orange.

Finally, so that the examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's disabilities remanded herein, the AOJ should obtain updated VA treatment records from the VA Medical Center (VAMC) in Washington, D.C., and all associated facilities, and request that the Veteran identify and complete a release for all private treatment records that are not already associated with the file that are pertinent to these disabilities.  

Service connection - chronic obstructive sleep apnea

In the August 2015 rating decision, the RO denied the Veteran's claim to establish service connection for chronic obstructive sleep apnea.  Although the Veteran expressed timely disagreement with this determination in August 2016 he has not been provided a statement of the case readjudicating this issue.  In such cases, the Court has held that the Board has jurisdiction of the issue for the purpose of remanding them to the AOJ for issuance of a Statement of the Case (SOC) readjudicating the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes that this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
 
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must provide the Veteran and his representative a Statement of the Case (SOC) addressing the issue of entitlement to service connection for chronic obstructive sleep apnea  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

Thereafter, the Veteran and his representative should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran and his representative that the jurisdiction of the issue will not be transferred back to the Board for appellate consideration following the issuance of the SOC unless an appeal is perfected.  

2.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Washington D.C., and all associated facilities, dated after March 6, 2017.  

3.  The AOJ must contact the Veteran and request that he complete a release for outstanding private treatment records pertinent to the disabilities remanded herein.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the Veteran.  

All records obtained should be associated with the Veteran's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the Veteran should be informed in writing.  

4.  Thereafter, the AOJ must request that the Veteran be scheduled for appropriate VA examinations to evaluate his service-connected diabetes mellitus, type II, and residuals of lung cancer.  The complete electronic record must be made available to, and reviewed by, the VA examiner(s) prior to conducting the examination(s).  All necessary studies and tests should be conducted.  The examiner(s) must describe the frequency and severity of the manifestations of the Veteran's service-connected mellitus, type II, and residuals of lung cancer.  

In addition to the above, the VA examiner is requested to provide an opinion concerning whether the Veteran's COPD is at least as likely as not caused or aggravated by his service-connected lung cancer residuals.  

If the examiner(s) cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  Thereafter, the AOJ must request that the Veteran be scheduled for an examination to determine the nature and etiology of his hypertension, cysts of the spleen and pancreas, goiter and benign nodules of the thyroid, and residuals of benign prostatic hypertrophy, including urinary incontinence.  The complete electronic record must be made available to, and reviewed by, the VA examiner(s) prior to conducting the examination(s).  All necessary studies and tests should be conducted.  

Thereafter, the examiner is requested to address the following:

a.  Is the Veteran's hypertension at least as likely as not proximately due to or the result of any instance of his service, to include his presumed in-service exposure to Agent Orange?

b.  Identify all disabilities related to the Veteran's genitourinary system present since April 2010.

c.  For all disabilities identified in part (b), provide an opinion addressing whether each disability is at least as likely as not proximately due to or the result of any instance of his service, to include his presumed in-service exposure to Agent Orange.  

d.  Identify all thyroid disabilities present since April 2010.

e.  For all disabilities identified in part (e), provide an opinion addressing whether each disability is at least as likely as not proximately due to or the result of any instance of his service, to include his presumed in-service exposure to Agent Orange.  

f.  Identify all splenic disabilities present since April 2010.

g.  For all disabilities identified in part (f), provide an opinion addressing whether each disability is at least as likely as not proximately due to or the result of any instance of his service, to include his presumed in-service exposure to Agent Orange.  

h.  Identify all pancreatic disabilities present since April 2010.

i.  For all disabilities identified in part (h), provide an opinion addressing whether each disability is at least as likely as not proximately due to or the result of any instance of his service, to include his presumed in-service exposure to Agent Orange.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  After undertaking any additional development deemed appropriate, and giving the Veteran and his representative a full opportunity to supplement the record, readjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


